          Case 1:19-cr-00862-VEC Document 130 Filed 04/17/20 Page 1 of 1

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 04/17/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :        19-CR-862 (VEC)
                                                                :
 MICHAEL GONZALEZ,                                              :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Gonzalez has filed a letter indicating that he may wish to ask the Court

to relieve his court-appointed counsel, Mr. Spilke, and to appoint new counsel for him, Dkt. 128;

        WHEREAS Mr. Gonzalez is currently housed at MDC Brooklyn;

         IT IS HEREBY ORDERED THAT a videoconference is scheduled for April 28, 2020,

at 9:00 A.M. to determine whether new counsel should be appointed. Counsel for the

Government and Mr. Spilke are both directed to appear for the conference and will be provided

with call-in instructions via email. If Mr. Spilke would like to confer with Mr. Gonzalez in

private before the call, he must inform the Court by emailing chambers no later than 9:00 A.M.

on April 20, 2020. MDC Brooklyn is directed to produce Mr. Gonzalez for the

videoconference.

        Members of the public may attend the conference by dialing the audio-only line, 1-855-

268-7844, using the access code 32091812# and PIN 9921299#.


SO ORDERED.

Dated: April 17, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
